Citation Nr: 1217706	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  05-25 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.C.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to March 1976.  He died on February [redacted], 2004.  The appellant is his surviving spouse.

These matters come before the Board of Veterans Appeals (Board) on appeal from a December 2004 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The appellant testified at an April 2010 hearing held before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.  In June 2010, the Board remanded the claims for further development.

At the time of his death, the Veteran had pending an appeal regarding service connection for prostate cancer, to include as due to herbicide exposure.  In March 2004, the appellant indicated her desire to pursue the Veteran's claim; she formally filed a claim in June 2004.  The December 2004 rating decision failed to address the claim of entitlement to service connection for prostate cancer for accrued benefits purposes.  In the June 2010 decision, the Board referred this matter to the Agency of Original Jurisdiction (AOJ) for appropriate action; the Board did not have jurisdiction over the issue.  A review of the claims file does not indicate the AOJ has yet taken any action on the accrued benefit claim and so the issue is once again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claim for the service connection for cause of the Veteran's death, the June 2010 remand noted that a previously unconsidered theory of entitlement to the benefit sought; service records documented the Veteran's exposure to ionizing radiation while serving aboard the U.S.S. Enterprise.  Regulations provide that prostate cancer is a listed radiogenic disease, and special procedures for developing a claim for such in the case of radiation exposed Veterans are prescribed.  38 C.F.R. § 3.311 (2011).  As such procedures had not been followed, a remand was required to obtain a radiation dose estimate and nexus opinion regarding radiation exposure and prostate cancer.  Moreover, proper notice to the appellant regarding the provisions of 38 C.F.R. § 3.311 was required.

However, the July 2010 letter sent to the appellant failed to provide her notice of the provisions of 38 C.F.R. § 3.311 or inform her of what evidence or information might be helpful to her in substantiating her claim based on radiation exposure.  Therefore, the Board finds that another remand is required to provide the appellate with this information.  See 38 U.S.C.A. § 5103(a) (West 2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO did obtain a dosimetry report from the Department of the Navy in August 2010 and exhausted other efforts to obtain relevant records.  Moreover, in August 2011 the RO drafted a letter to the VA Under Secretary for Health summarizing the facts of the case, to include exposure details and known medical history.  

However, the August 2011 letter did not actually request a dose estimate and, in fact, it does not even appear to have been sent to the Under Secretary.  Instead, the claims file was forwarded back to the Board for appellate adjudication.  This means that no dose estimate was obtained under 38 C.F.R. § 3.311(a)(2)(iii) nor was review by the VA Under Secretary for Benefits accomplished under 38 C.F.R. § 3.311(b)(1) and (c).

The development steps required by the Board in June 2010 are incomplete.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further remand is therefore necessary to secure this required compliance.

As to the claim for burial benefits, the Board finds that this claim is inextricably intertwined with the above cause of death claim.  Therefore, the Board finds that adjudication of this claim must be held in abeyance until the AOJ completes its adjudication of the above cause of death claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Accordingly, the appeal is REMANDED for the following actions:

1.  Contact the appellant and provide her fully compliant notice as required under applicable laws, regulations, and legal precedents including details regarding 38 C.F.R. § 3.311 and ionizing radiation claims.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Dingess/Hartman, supra.

2.  After expiration of any response period to the above letter, or upon receipt of a response, refer the claims file to the VA Under Secretary for Health and request an appropriate radiation dose estimate based upon the information of record, to include the August 2010 report of the Department of the Navy.  

3.  Upon receipt of such dose estimate, refer the claim to the VA Under Secretary for Benefits to obtain an opinion as to whether it is at least as likely as not that the Veteran's prostate cancer may be attributed to his documented in-service exposure to ionizing radiation.  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

